Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 9-16 are pending.  
Applicant’s election of Group I, claims 9-16, in the reply filed on 3/18/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 9-16 are examined on the merits.

            Specification/Abstract Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	In the instant case, the Abstract contains two paragraphs instead of one paragraph.





Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gow et al (US 2008/0193573 A1).  
Gow et al teach the novel extract of curcuma longa L. comprises a purified essential oil fraction, curcuminoid fraction, turmerin fraction, and polysaccharide fraction by % mass weight greater than that found in the natural rhizome material or convention extraction products. The formulations can be made into any oral dosage form and administered daily or to 15 times per day as needed for the physiological and psychological effects desired (enhanced memory and cognition, analgesia, and relief from chronic arthritic, rheumatic and inflammatory disorders) and medical effects (anti-oxidation and free radical scavenging, anti-platelet aggregation and anti-thrombosis, cardiovascular and cerebrovascular disease prevention and treatment, anti-atherosclerosis (inherently a method for improving vascular endothelial function, thus claim 9 is met, thus no clove or coriander or cumin or garlic or ginger or onion or red pepper, thus claim 16 is met), anti-hypercholesterolemia, cytoprotection, nervous system protection, neurological degenerative disease such as Alzheimer's and Parkinson's disease prevention and treatment, anti-
The four principal chemical constituent fractions exhibiting beneficial therapeutic value are: 1. Essential Oil Fraction (EOF) which contains turmerone, ar-turmerone, alpha-turmerone, beta-turmerone, turmeronol A, turmeronol B (thus claim 9 is met, thus does not contain clove or coriander or cumin or garlic or ginger or onion or red pepper, thus claim 16 is met), curcumene, alpha-curcumene, beta-curcumine, curcumenol, curlone, curdione, alpha-pinene, beta-pinene, cineole, eugenol, limonene, linalool, terpinene, terpineol, etc.; 2) Curcuminoid Fraction (CF) which contains curcumin, tetrahydrocurcumin, demethoxycurcumin, bisdemethoxycurcumin, 3 geometrical isomers of curcumin, and cyclocurcumin: 3. Turmerin Fraction (TF) which contains a polypeptide protein termed turmerin; and 4. Polysaccharide Fraction (PF) which comprises numerous polysaccharide molecules with only a few molecules that have been purified and characterized such as Ukonan A, Ukonan B, Ukonan C, and Ukonan D (5,8) [0005]. 
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 9, 10, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uchio et al (Uchio et al, A hot water extract of turmeric (Curcuma longa) suppresses acute ethanol-induced liver injury in mice by inhibiting hepatic oxidative stress and inflammatory cytokine production. Journal of nutritional science (2017), Volume 6 ISSN: 2048-6790).
Uchio et al teach turmeric (Curcuma longa) is a widely used spice that has various biological effects, and aqueous extracts of turmeric (thus water as solvent, thus claim 10 is met) nd column, 2nd paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 9, 10, and 14-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Azuma et al (JP 2015143200 A).

Therefore, the reference is deemed to anticipate the instant claim above.

Applicant is noted that since everyone needs to improve vascular endothelial function, the claims read on anyone who is being administered with the claimed compounds. In order to .

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11-13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gow et al as applied to claims 9 and 16 above.
The teachings of Gow et al are set forth above and applied as before.
The teachings of Gow et al do not specifically teach the claimed amount of turmeronol A, turmeronol B, or turmeronol A and B in claims 11-13.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of essential oil fraction containing turmeronol A, turmeronol B, or turmeronol A and B according to the disease severity of the disease. Determining an appropriate amount of the dosage is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	            

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655